Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-31 are presented for examination.
3.          This office action is in response to the RCE filed 04/16/2021. 
4.	Claims 1-31 are currently pending. Claims 1, 10, 13, 14, 17, 18, 20 and 26 have been amended herein. No claims have been cancelled or added. Accordingly, claims 1-31 will remain pending after entry of the present Amendment.
5.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

9.	Claims 1-28 and 30-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cissold et al (US 20160267101 A1) hereinafter as Cissold.

10.	Regarding claim 1 (Currently amended), Cissold teaches a method for replicating one or more files across a multi-node network, the method comprising:
 identifying first replication information comprising a first plurality of checksums corresponding to a first version of a file utilized by a first node in the multi-node network (Fig 1, a first node (sending computer system 200) in the multi-node network 100, Fig 2, step 412, [0027], sending computer system 200 first verifies the data transmission by applying the same checksum function used in step 410 to the data to retrieve the relevant files' per-block checksums.); 
identifying second replication information comprising a second plurality of checksums corresponding to a second version of the file utilized by a second node in the multi-node network, wherein the first version of the file is a different version of the file than the second version of the file and includes update data with respect to the second version of the file (Fig 1, a second node (receiving computer system 300) in the multi-node network 100, Fig 2, step 410, [0027], sending computer system 200 first verifies the data transmission by applying the same checksum function used in step 410 to the data to retrieve the relevant files' per-block checksums.);
calculating a difference between the first version of the file and the second version of the file, based on a comparison of the first plurality of checksums of the first replication information corresponding to the first version of the file and the second plurality of checksums of the second replication information corresponding to the second version of the file (Fig 1, Fig 2, step 410, [0027], sending computer system 200 first verifies the data transmission by applying the same checksum function used in step 410 to the data to retrieve the relevant files' per-block checksums. If the received checksum values match the sent value, i.e., the checksums calculated in step 410 and 412 respectively, the data transmission is considered to be successful and error-free.  Sending computer system 200 then detects the differences between the new and old versions of the relevant files. Sending computer system 200 calculates the differences by iterating, on a bit-by-bit basis, each version of each relevant file; 
identifying update data that is included in the first version of the file and not included in the second version of the file, based on the calculated difference by using one or more checksums identified in the comparison of the first plurality of checksums of the first replication information and the second plurality of checksums of the second replication information (Fig 1, Fig 2, steps 412 to 414 (merge differences with old version of file (the update data)), [0027]-[0029], detects the differences between the new (the second version) and old versions (the first version) of the relevant files... In step 416, receiving computer system 300 merges the old file with differences detected in the new file and sends an OK/Error status code to sending computer system 200. In this exemplary embodiment, each file's manuscript is used to create a temporary file using the old version (the first version) of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly); and 
transmitting, to the second node, the update data (Fig 1, Fig 2, steps 414 to 416 (sending by the sending computer system 200 (first node) the merge differences with old version of file (the update data) to the receiving computer system 300 (second node)), [0027]-[0029]).  
In line with Applicant Pre-Grant Pub [0074]-[0075].
The determining a difference between two different versions of a file... Difference calculator 312 may determine a difference between a first version of a file and a second version of the file based on a comparison of first replication information corresponding to the first version of the file and second replication information corresponding to the second version of the file... It is also noted that in some implementations, difference calculator 312 may also be configured determine one or more portions of the first version of the file and the second version of the file that match based on a checksum of the first replication information matching a checksum of the second replication information. Additionally, in some implementations, difference calculator 312 may verify different checksums or matching checksums based on size indicators corresponding different checksums.

Cissold teaches the same limitation and technique of determining the deference between two versions of a file, an old and new version of the file by comparing the first plurality of checksums of the first replication information corresponding to the first version of the file (A checksum or hash value, per-block checksums) and the second plurality of checksums of the second replication information corresponding to the second version of the file (A checksum or hash value, per-block checksums): [0023], [0026]-[0027].

11.	Regarding claim 2, Cissold teaches the invention as claimed in claim 1 above and further teaches where: the first version of the file utilized by the first node comprises a file name and a first version identifier (Fig 1, source file 230, [0018], “When transferring a source file, a reference file that may have data that is similar to the source file is identified by, for example, having a file name that is the same or similar to the source file.”, [0020], [0023], the st_mtime and the st_atime of each file at the source end); and 
the second version of the file utilized by the second node comprises the file name and a second version identifier (Fig 1, [0018], and [0029], “each file's manuscript is used to create a temporary file using the old version of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly.  These files will now have a `st_atime>gt;st_mtime`, which reflects that the file is synchronized on both computer systems.”).  

12.	Regarding claim 3, Cissold teaches the invention as claimed in claim 1 above and further teaches determining the first version of the file utilized by the first node corresponds to a source node (Fig 1, source file 230 (first version) utilized by the sending computer system 200); and determining the second version of the file utilized by the second node corresponds to a target node (Fig 1, reference file 330 (second version) utilized by the receiving computer system 300).  

13.	Regarding claim 4, Cissold teaches the invention as claimed in claim 1 above and further teaches receiving, at the first node, an acknowledgment from the second node that the update data was received (Fig 2, step steps 416 to 418, [0018], “sending computer system 200 (the first node) receives an OK/Error status code (an acknowledgment) from receiving computer system 300 (the second node) and determines whether the relevant files have been properly synchronized.”, [0031]-[0032], “If, in step 418, sending computer system 200 determines that the synchronization was successful, then, in step 420, sending computer system 200 updates the st_atime field of the relevant files and initiates the file system remount with `-o noatime`.”).  

14.	Regarding claim 5, Cissold teaches the invention as claimed in claim 1 above and further teaches receiving, at the first node, a notification from the second node that at least a portion of the update data was not received; and 74389463.155JFRG.P0003US.A/1001064838 responsive to the notification, transmitting the portion of the update data to the second node (Fig 2, step steps 416 to 418, [0018], “sending computer system 200 receives an OK/Error status code from receiving computer system 300 and determines whether the relevant files have been properly synchronized.”, [0031]-[0032], “If, in step 418, sending computer system 200 determines that the synchronization was not successful , then, sending computer system 200 restarts the file synchronization process from step 402 (which transmit again the update data). ”).  

15.	Regarding claim 6, Cissold teaches the invention as claimed in claim 1 above and further teaches where the first version of the file includes a plurality of parts, each of the plurality of parts including a set of data blocks ([0012], [0020], file system metadata fields (plurality of parts) specifically Fig 2, steps 406 to 410, [0026], “receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.”).  

16.	Regarding claim 7, Cissold teaches the invention as claimed in claim 1 above and further teaches where: the update data comprises multiple parts of the plurality of parts; and each part of the multiple parts is individually sent to the second node ([0012], [0020] specifically Fig 2, steps 406 to 410, [0026], “receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.”).    

17.	Regarding claim 8, Cissold teaches the invention as claimed in claim 1 above and further teaches where: the update data comprises multiple parts of the plurality of parts; and the multiple parts are sent together to the second node ([0012], [0020] specifically Fig 2, steps 406 to 410, [0026], “receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.”).      

16.	Regarding claim 9, Cissold teaches the invention as claimed in claim 6 above and further teaches where at least one part of the plurality of parts includes a header (It is well known that the file system metadata field includes a header).  

19.	Regarding claim 10, Cissold teaches the invention as claimed in claim 6 above and further teaches where the first replication information includes, for each part, a checksum ([0026]-[0027], checksum) and a size indicator ([0020], [0025]-[0026], size indicator).  

20.	Regarding claim 11, Cissold teaches the invention as claimed in claim 10 above and further teaches where the first replication information includes a first checksum for an entirety of the first version of the file ([0026]-[0027], checksum for the old version (first version)).  
21.	Regarding claim 12, Cissold teaches the invention as claimed in claim 10 above and further teaches where the size indicator for a particular part includes a start location of the particular part within the first version of the file and an end location of the particular part within the first version of the file ([0012], [0026] and per definition, “A checksum is a value used to verify the integrity of a file or a data transfer. In other words, it is a sum that checks the validity of data. Checksums are typically used to compare two sets of data to make sure they are the same”).  

22.	Regarding claim 13 (Currently amended), Cissold teaches the invention as claimed in claim 1 above and further teaches calculating the difference comprises identifying the one or more checksums from the first plurality of checksums of the first replication information that are not included in the second plurality of checksums of the second replication information (Fig 2, step 418, [0030]-[0031], restarting the file synchronization process from step 402 will restart the replication process (additional replication) and whatever claimed in claim 1 will be applied again).  

23.	Regarding claim 14 (Currently amended), Cissold teaches the invention as claimed in claim 13 above and further teaches for each checksum of the one or more checksums: identifying a corresponding size indicator of the file for the checksum; and retrieving a portion of the first version of the file based on the identified corresponding size (Fig 2, steps 408 to 412, matching incoming file metadata (size) with files, In step 410, receiving computer system 300 calculates checksums for the old versions of the relevant files and sends them to sending computer system 200.  In this exemplary embodiment, receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.  A checksum or hash value is a small-sized datum from a block of digital data for the purpose of detecting errors which may have been introduced during its transmission or storage.).  

24.	Regarding claim 15, Cissold teaches the invention as claimed in claim 13 above and further teaches identifying additional replication information corresponding to the second node, the additional replication information accessible to the first node (Fig 2, step 410, [0026], Receiving computer system 300 sends the relevant files' per-block checksums along with their respective metadata to sending computer system 200.).  

25.	Regarding claim 16, Cissold teaches the invention as claimed in claim 15 above and further teaches comparing the one or more checksums to a plurality of checksums included in the additional replication information (Fig 2, step 418, [0030]-[0031], restarting the file synchronization process from step 402 will restart the replication process (additional replication) and whatever claimed in claim 1 will be applied again).  

26.	Regarding claim 17 (Currently amended), Cissold teaches the invention as claimed in claim 1 above and further teaches determining the second version of the file, where the determining the second version of the file comprises: sending, to the second node, a request to the second node for a version identifier of the second version of the file at the second node, the request including a file name of the file; receiving, from the second node, a response including the version identifier; and identifying the second version based on the version identifier (Fig 1, Fig 2, steps 408- 416, [0027]-[0029]).  

27.	Regarding claim 18 (Currently amended), Cissold teaches the invention as claimed in claim 1 above and further teaches determining the second version of the file, where the determining the second version of the file comprises accessing a version log maintained by the first node to identify the second version of the file stored at a memory of the first node (Fig 1, persistent storage 208, [0035]-[0039]).  

28.	Regarding claim 19 (Original), Cissold teaches the invention as claimed in claim 1 above and further teaches where the first node and the second node use a shared naming convention ([0018], “When transferring a source file, a reference file that may have data that is similar to the source file is identified by, for example, having a file name that is the same or similar to the source file.  The invention described herein generally assumes that a reference file has been identified.” And [0029]).

29.	Regarding claim 20, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.

30. 	Regarding claim 21, Cissold teaches the invention as claimed in claim 20 above and further teaches: receive an upload of the first version of the file at the source node; and responsive to the upload of the first version of the file, generate the update data (Fig 1, Fig 2, [0019], upload process, steps 412 to 414 (merge differences with old version of file (the update data)), [0027]-[0029], detects the differences between the new (the second version) and old versions (the first version) of the relevant files... In step 416, receiving computer system 300 merges the old file with differences detected in the new file and sends an OK/Error status code to sending computer system 200. In this exemplary embodiment, each file's manuscript is used to create a temporary file using the old version (the first version) of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly).

31. 	Regarding claim 22, Cissold teaches the invention as claimed in claim 21 above and further teaches receive, at the source node, a request to replicate the first version of the file at the target node; determine a size of the first version of the file; perform a comparison between the size and a threshold; if the size of the file is greater than or equal to the threshold, determine the second version of the file utilized by the target node; and if the size of the file is less than the threshold, send an entirety of the first version of the file to the target node (Fig 2, step 406 to 416,  [0025]-[0027], metadata includes size).

32. 	Regarding claim 23, Cissold teaches the invention as claimed in claim 21 above and further teaches receive, at the source node, a request to replicate the first version of the file at the target node; determine a file type of the first version of the file; determine whether the file type is one of a plurality of supported file types; if the file type is included in the plurality of supported file types, determine the second version of the file utilized by the target node; and if the file type is not included in the plurality of supported file types, send the first version of the file to the target node Fig 2, step 406 to 416,  [0025]-[0027], metadata includes file type/format).

33.  	Regarding claim 24, Cissold teaches the invention as claimed in claim 23 above and further teaches determine a size of the first version of the file; perform a comparison between the size and a threshold; if the size of the first version of the file is less than or equal to the threshold, send an entirety of the first version of the file to the target node; and if the size of the first version of the file is greater than the threshold: divide the first version of the file into multiple portions; and send each portion of the multiple portions to the target node (Fig 2, steps 408 to 412, matching incoming file metadata (size) with files, In step 410, receiving computer system 300 calculates checksums for the old versions of the relevant files and sends them to sending computer system 200.  In this exemplary embodiment, receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.  A checksum or hash value is a small-sized datum from a block of digital data for the purpose of detecting errors which may have been introduced during its transmission or storage.).

34. 	Regarding claim 25, Cissold teaches the invention as claimed in claim 24 above and further teaches where at least two portions of the multiple portions are sent concurrently to the target node ([0024] in step 406, sending computer system 200 sends the list of relevant files' metadata of the files to be synchronized (concurrently) (i.e., source file 230) to receiving computer system 300.).
35.	Regarding claim 26, this claim recites a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations performing the method of claim 1 and is rejected under the same rationale.

36.  	Regarding claim 27, Cissold teaches the invention as claimed in claim 26 above and further teaches where executing the fifth routine to send the update data as one or more portions comprises sending a first portion of the update data and sending a second portion of the update data (Fig 1, Fig 2, steps 412 to 414 (merge differences with old version of file (the update data)), [0027]-[0029], detects the differences between the new (the second version) and old versions (the first version) of the relevant files... In step 416, receiving computer system 300 merges the old file with differences detected in the new file and sends an OK/Error status code to sending computer system 200. In this exemplary embodiment, each file's manuscript is used to create a temporary file using the old version (the first version) of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly).

37. 	Regarding claim 28, Cissold teaches the invention as claimed in claim 27 above and further teaches where the first portion of the update data and the second portion of the update data are sent in parallel ([0024] in step 406, sending computer system 200 sends the list of relevant files' metadata of the files to be synchronized (parallel) (i.e., source file 230) to receiving computer system 300.).

38.  	Regarding claim 30, Cissold teaches the invention as claimed in claim 26 above and further teaches where the operations further comprise: send, to the second node, a request for identification of a particular version of the file utilized by the second node (Fig 2, steps 410 and 412).

39. 	Regarding claim 31, Cissold teaches the invention as claimed in claim 26 above and further teaches: send, to the second node, a request for particular replication information corresponding to the file utilized by the second node; and responsive to the request, receiving the second replication information (Fig 2, steps 410 and 412).

Claim Rejections - 35 USC § 103

40.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

41.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

42.        Claim 29 is rejected under 35 U.S.C.103 as being unpatentable over Cissold et al (US 20160267101 A1) hereinafter as Cissold in view of Jain et al (US US 20160124665 A1) hereinafter as Jain.

43.         Regarding claim 29, Cissold teaches the invention as claimed in claim 26 above, Cissold did not specifically teach where the first version of the file comprises a zip file.
However Jain teaches where the first version of the file comprises a zip file ([0035]-[0060], compression algorithm such as LZ4 or LZ77).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of where the first version of the file comprises a zip file suggested in Jain’s system into Cissold’s and by incorporating Jain into Cissold because both system are related to data transfer would manage the virtual machine snapshots.

Respond to Amendments and Arguments
44.	Applicant's arguments received on 04/16/2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
In line with Applicant Pre-Grant Pub [0074]-[0075].
The determining a difference between two different versions of a file... Difference calculator 312 may determine a difference between a first version of a file and a second version of the file based on a comparison of first replication information corresponding to the first version of the file and second replication information corresponding to the second version of the file... It is also noted that in some implementations, difference calculator 312 may also be configured determine one or more portions of the first version of the file and the second version of the file that match based on a checksum of the first replication information matching a checksum of the second replication information. Additionally, in some implementations, difference calculator 312 may verify different checksums or matching checksums based on size indicators corresponding different checksums.

Cissold teaches the same limitation and technique of determining the deference between two versions of a file, an old and new version of the file by comparing the first plurality of checksums of the first replication information corresponding to the first version of the file (A checksum or hash value, per-block checksums) and the second plurality of checksums of the second replication information corresponding to the second version of the file (A checksum or hash value, per-block checksums): [0023], [0026]-[0027].


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169